t c summary opinion united_states tax_court jose luis hernandez and nelsy hernandez petitioners v commissioner of internal revenue respondent docket no 12052-10s l filed date jose luis hernandez and nelsy hernandez pro sese william r brown jr for respondent summary opinion goeke judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant 1unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or with respect to an income_tax_liability for the issues for decision are whether petitioners are entitled to dispute the underlying tax_liability in this proceeding we hold they are not and whether the settlement officer so abused her discretion in rejecting petitioners’ proposed collection alternatives and sustaining the proposed collection action we hold the so did not background at the time the petition was filed petitioners resided in florida during mrs hernandez received dollar_figure from hartford life_insurance co in settlement of a long-term disability claim of this dollar_figure dollar_figure in social_security and medicare_tax was withheld but only dollar_figure in federal_income_tax was withheld petitioners were unaware that they owed additional tax on the money and in used it toward the purchase of a new home petitioners’ tax_return was prepared by amscot tax service and included the dollar_figure in petitioners’ taxable_income as a result petitioners were left owing dollar_figure to the internal_revenue_service irs which they did not have the funds to pay in response to a final notice_of_intent_to_levy and notice of your right to a hearing petitioners timely filed a form request for collection_due_process cdp or equivalent_hearing dated date on the form petitioners requested that respondent consider an installment_agreement and an offer-in-compromise as collection alternatives petitioners submitted a form_656 offer_in_compromise in which they offered to compromise their income_tax_liability for dollar_figure in the offer-in-compromise petitioners stated that they are experiencing a lot of difficulties due to extensive house and medical_expenses and are also having payment problems for our bills petitioners’ offer-in-compromise was assigned for determination to the irs’ centralized offer_in_compromise unit a preliminary decision rejecting petitioners’ proposed offer-in-compromise was mailed to them on date this decision stated that the offer-in-compromise was being rejected because petitioners had the ability to fully pay the liability and that no special circumstances warranted a decision to accept the offer the decision further stated that a final_determination on the offer will be issued by the office of appeals in conjunction with the cdp case the so assigned to petitioners’ cdp case reviewed the proposed offer-in- compromise and determined that petitioners’ monthly disposable income was dollar_figure on the basis of this monthly disposable income the so found that petitioners had the ability to pay dollar_figure which was above the then-current outstanding liability of 2the so determined that petitioners’ combined monthly gross_income was dollar_figure comprising dollar_figure paid to ms hernandez in social_security_benefits and dollar_figure in wages earned by mr hernandez in his job as a truck driver petitioners claimed that ms hernandez was paid dollar_figure per month in social_security_benefits but also that mr hernandez’s monthly income was only dollar_figure the primary difference between the figures petitioners and the so reached on mr hernandez’s income is attributable to the so’s inclusion of overtime wages in mr hernandez’s income whereas petitioners did not include any overtime wages in addition petitioners based their monthly figures on only days worked per month weeks as opposed to taking into account the fact that there are more than workdays in most months the so noted that a review of the weekly pay_period statements available showed that mr hernandez’s monthly income was dollar_figure when overtime wages were included however the so used a smaller figure of dollar_figure apparently based on the most recent weekly pay periods this figure was smaller because the number of overtime hours mr hernandez worked fluctuated from week to week using national and local expense allowances for items such as housing utilities healthcare and transportation as well as accounting for expenses specific to petitioners such as union fees the so allowed them dollar_figure in monthly expenses petitioners claimed only dollar_figure in total monthly expenses while petitioners claimed significantly less than the amounts allowed for transportation taxes and per-person expenses such as food compiled by the irs into a national standard they claimed significantly more than the amounts allowed for healthcare as well as housing and utilities dollar_figure as a result the so sustained the preliminary decision rejecting the offer- in-compromise petitioners’ cdp hearing was held on date during the hearing the so informed petitioners that she sustained the rejection of the offer-in-compromise using the financial information received from petitioners the so offered petitioners an installment_agreement requiring payment of dollar_figure per month that was based on petitioners’ monthly disposable income petitioners rejected this offer and made a counteroffer of dollar_figure per month stating that was the most they could pay the so refused to accept petitioners’ counteroffer the underlying tax_liability was not raised at the cdp hearing after determining that the requirements of applicable law and administrative procedure were met and considering the issues raised by petitioners as well as whether the proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concerns of petitioners that any 3petitioners’ current_liability has been reduced to less than dollar_figure as a result of application of tax refunds for later years to the amount owed 4petitioners filed an amended tax_return with the irs on date which would have eliminated all taxes remaining due had it been accepted as filed however because of a purported lack of substantiation of an additional dollar_figure in expenses claimed as deductions on schedule c profit or loss from business the irs refused to accept the amended_return collection be no more intrusive than necessary the so sustained the proposed levy on date respondent issued a notice_of_determination to petitioners petitioners timely filed a petition contesting respondent’s determination discussion i whether petitioners are entitled to raise the underlying tax_liability in a cdp hearing a taxpayer may challenge the existence or amount of the underlying tax_liability for any_tax period if he did not receive a notice_of_deficiency for such liability or otherwise have an opportunity to dispute such tax_liability sec_6330 however we do not have authority to consider sec_6330 issues that were not raised during the cdp hearing 129_tc_107 akonji v commissioner tcmemo_2012_56 petitioners stated in their pretrial brief that ever since the beginning of this nightmare we had been telling the agents that our taxes were filed wrong however respondent’s case activity print which contains a summary completed by the so of the issues discussed during the cdp hearing reflects that petitioners did not raise the underlying tax_liability with the so in addition petitioners made no offer of documentation of their effort to raise the underlying liability with the so therefore we may not consider petitioners’ underlying tax_liabilities ii whether the so abused her discretion in rejecting petitioners’ proposed collection alternatives and sustaining the proposed collection action where a taxpayer’s underlying tax_liability is not in dispute the court reviews the commissioner’s determination for abuse_of_discretion see 114_tc_604 114_tc_176 to establish an abuse_of_discretion the taxpayer must prove that the decision of the commissioner was arbitrary capricious or without sound basis in fact or in law giamelli v commissioner t c pincite citing sego v commissioner t c pincite and 112_tc_19 tinnerman v commissioner tcmemo_2010_150 aff’d 448_fedappx_73 d c cir in reviewing for abuse_of_discretion we generally consider only the arguments issues and other matters that were raised at the hearing or otherwise brought to the attention of the appeals_office giamelli v 5petitioners appear to have raised their underlying tax_liabilities with other irs agents outside of the appeals_office 6even if we were able to consider the underlying tax_liabilities petitioners have not presented evidence that their tax_liability was incorrect commissioner t c pincite tinnerman v commissioner tcmemo_2010_150 the only issues raised at the cdp hearing related to petitioners’ claims that they did not have sufficient funds to pay their remaining tax_liability or sufficient income to pay the dollar_figure per month installment amount the so proposed petitioners proposed both a dollar_figure lump-sum_offer-in-compromise and an installment_agreement for payment of dollar_figure per month each of these offers was rejected by the so on the basis of her calculation of petitioners’ income which showed that petitioners had dollar_figure per month in disposable income although petitioners claimed their monthly expenses exceeded their monthly income this claim was based on a calculation of mr hernandez’s monthly income that included no overtime hours and considered only working days per month regarding petitioners’ expenses although some of the individual expenses they claimed exceeded the amounts the so allowed such as healthcare as well as housing and utilities petitioners’ total expenses claimed were actually less than those the so allowed we note that the so calculated petitioners’ allowable monthly expenses by using national and local expense allowances as well as accounting for expenses specific to petitioners we review an so’s determinations for an abuse_of_discretion and we do not substitute our judgment for that of the so we must uphold the so’s determination unless it is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir considering the facts of this case we find the so’s determination was not arbitrary capricious or without sound basis in fact or law we therefore find the so did not abuse her discretion in denying petitioners’ proposed collection alternatives and sustaining the proposed collection action iii conclusion we hold that petitioners are not entitled to raise the underlying tax_liability in this proceeding we further hold that the so did not abuse her discretion in rejecting petitioners’ proposed collection alternatives and sustaining the proposed collection action we therefore sustain the determinations of the so in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
